Citation Nr: 1753457	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-27 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected coronary artery disease or as a result of exposure to herbicide agents.

2.  Entitlement to service connection for a breathing disorder, claimed as secondary to service-connected coronary artery disease or as a result of exposure to herbicide agents.

3.  Entitlement to service connection for a skin disorder, claimed as a result of exposure to herbicide agents.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, claimed as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1969 to November 1973, with service in the Republic of Vietnam from October through December 1972.  The Veteran was awarded the Combat Action Ribbon, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in March 2017 for further development.  However additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2017, the Board directed the AOJ to obtain outstanding VA medical records, afford the Veteran a skin examination, and obtain an opinion regarding the Veteran's hypertension claim.

On remand, the AOJ associated outstanding VA medical records with the claims file in March 2017 and August 2017.  The AOJ attempted to schedule the Veteran for a VA skin examination but records indicate he refused to attend.  See April 26, 2017 correspondence.  The AOJ obtained an opinion regarding the Veteran's hypertension claim in August 2017.

Further clarification is required with respect to the August 2017 hypertension opinion.  The Veteran has asserted that his hypertension may be caused or aggravated by his service-connected coronary artery disease, but no opinion has been sought on that theory.  An addendum is necessary to properly develop the Veteran's claim.

With respect to the Veteran's breathing disorder and neuropathy claims, he has not been afforded an examination.  VA medical records indicate the Veteran has diagnoses of chronic obstructive pulmonary disease (COPD) and sensory neuropathy of the bilateral sural nerve.  The Veteran's service treatment records are unavailable, but the Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam.  With respect to the breathing disorder, the Veteran has asserted it is secondary to his service-connected coronary artery disease.  In light of the foregoing and given the unavailability of the Veteran's service treatment records, examinations are appropriate for these claims.

The Board observes that the Veteran refused to attend the skin disorder examination scheduled in April 2017.  Veterans have a duty to cooperate in the development of their claims.  Wood v. Derwinski, 1 Vet. App. 191 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2017).  Given that the Board is remanding the Veteran's remaining claims for further development, the Veteran will be provided another opportunity to attend a skin examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who authored the August 2017 VA opinion for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected coronary artery disease.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected coronary artery disease.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected coronary artery disease.

A full and complete rationale for any opinion expressed is required.  

2.  Schedule the Veteran for an examination regarding his COPD.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is related to service, to include his presumed exposure to herbicides in the Republic of Vietnam and his reports of exposure to chemicals and asbestos while aboard the U.S.S. Kitty Hawk.  See September 28, 2012 VA Form 9.

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is caused by his service-connected coronary artery disease.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is aggravated by his service-connected coronary artery disease.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's COPD found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected coronary artery disease.


A full and complete rationale for any opinion expressed is required.  

3.  Next, schedule the Veteran for a VA examination to determine the current nature and relationship to service of his claimed lower extremity peripheral neuropathy disabilities.  The examiner is requested to review the claims folder, to include this remand.  Based on the review of the Veteran's claims file and physical examination of the Veteran, including any necessary diagnostic tests to confirm the nature and presence of a neurological condition, the examiner is asked to opine on the following:

a.  Whether the Veteran has a diagnosis of peripheral neuropathy of the bilateral lower extremities.  

In this regard, the examiner's attention is directed to the April 6, 2011 neurology consultation noting an electromyogram study compatible with mild sensory neuropathy of the bilateral sural nerves.

b.  Whether the peripheral neuropathy of the bilateral lower extremities is at least as likely as not (a probability of 50 percent or greater) related to military service, to include herbicide agent exposure.

A full and complete rationale for any opinion expressed is required.  

4.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed skin disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a.  Identify any currently diagnosed skin disorder.  If the Veteran has no diagnosed skin, please state this fact.  Note that a February 1, 2016 VA medical record indicates the Veteran reported a rash on his left arm.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder is related to service, to include the Veteran's presumed exposure to herbicide agents.

A full and complete rationale for any opinion expressed is required.  

5.  Advise the Veteran of his responsibility to report for his scheduled examinations and to cooperate in the development of his claims, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claims.

6.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

7.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.  

More specifically, the Veteran's representative must be given an opportunity to review the claims file and present a written statement regarding the appeal in an appropriate format such as a VA Form 646.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



